DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are pending in this application and have been examined on the merits.
Information Disclosure Statement
Both information disclosure statements filed 2/10/20 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein that has been crossed-out has not been considered.
Response to Arguments
Applicant’s arguments, see page 7, filed 02/24/2022, with respect to the drawings have been fully considered and are persuasive.  The objections of the drawings have been withdrawn. 
Applicant’s arguments, see page 7, filed 02/24/2022, with respect to the Claim objections to claim 1, 6, 8, 10, 12, 13 have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant’s arguments, see page 7, with respect to rejections under 35 U.S.C. 112(b) have been fully considered. The rejected claims have been canceled, and so this rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Crouch in view of Conrad have been considered but are moot because the claims have been amended and the new ground of rejection does not rely on the particular combination of references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 1, 2, 4, 7-9, 13, 15 and 18-19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. Arguments that are still relevant to any teaching or matter specifically challenged in the argument are addressed below
Applicant’s arguments with respect to claim 1, filed 02/24/2022, have been fully considered but are not considered persuasive. 
In response to applicant's argument, see Page 10, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “an airflow path therethrough from a downstream end that is removably mounted to the surface cleaning head air outlet to an upstream end”) are features that new to the amended claims and are therefore addressed below with respect to the new combination of references. 
Further In response to applicant's argument, see Page 11,  that if an accessory tool was removably mounted on a rigid wand that was intended to be used in different orientations, including extending upwardly, such a tool would be jostled during use and may well become dislodged during use, and not only would a tool be liable to become dislodged during use of the rigid wand in an above floor cleaning mode, but the tool mount may also become dislodged. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, the Examiner maintains that modifying a rigid wand as taught by Crouch to be a rigid wand including an accessory tool as taught by Conrad and Kisela is obvious as doing so would allow the cleaner of Crouch to provide an auxiliary tool for different cleaning applications and allow for a convenient way to support and hold the auxiliary tool for a vacuum cleaner and in addition it would allow for positioning of the mount along different locations of the wand in accordance with individual preferences of a user. Further, the examiner notes that Crouch, Conrad and Kisela all teach a rigid wand, Crouch specifically teaching a rigid wand with an airpath therethrough. Conrad and Kisela both teach tool mounts to that mount to their respective rigid wands (Kisela removably so). It is unclear how a tool mount such as one taught by Crouch as modified by Conrad and Kisela would be dislodged or jostled during use and as such argument is not considered persuasive.
It is respectfully noted that applicant does not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, for claim 1, they do not show how the amendments avoid such references or objections. For purposes of compact prosecution, it may be helpful to note the patentable novelty and to include these features in the claims.
With respect to Applicant’s arguments, see Page 11 regarding the claims depending from Claims 1 and 10, these claims are not allowable based on their dependence to the independent claims for at least the reasoning provided above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 13, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crouch et al (US Patent Publication No. US20120030898A1) in view of Lee (Us Patent Publication No. US20100325831A1).
Regarding Claim 10, Crouch teaches a surface cleaning apparatus (Figure 6) having an upper end and a lower end (Ann. Fig. A), the surface cleaning apparatus comprising:

    PNG
    media_image1.png
    764
    428
    media_image1.png
    Greyscale

Annotated figure A, zoomed in Figure 1 of Conrad.
A hand vacuum cleaner (10) having a handle (16) and a hand vacuum cleaner air flow path (44) extending from a hand vacuum cleaner air inlet (46) to a hand vacuum cleaner clean air outlet (36), wherein an air treatment member (38) and a suction motor (24) are provided in the hand vacuum cleaner air flow path (defined by 44), the handle having a handgrip (16) portion extending upwardly when the surface cleaning apparatus is disposed on a horizontal surface with the upper end above the lower end (shown in figure 6); 
A surface cleaning head (Nozzle wand assembly 102) having a dirty air inlet (104) and a surface cleaning head air outlet (114); 
A rigid wand having an air flow path therethrough (Crouch Para [0029] “The suction inlet 114 is in turn connected in fluid communication with an interior suction passageway 116 that extends through the length of the wand 112.”) and extending (112) from the surface cleaning head air outlet (114) to the hand vacuum cleaner air inlet (44) whereby, when the hand vacuum cleaner (10) is mounted (Shown in Fig 6) to the rigid wand (112) and the rigid wand is mounted (Shown in Fig 6) to the surface cleaning head (102), the handle is drivingly connected to the surface cleaning head (Shown in Fig 6);
Crouch does not teach an accessory tool removably mounted to the rigid wand wherein the accessory tool mounting has a first mounting portion that extends upwardly when the rigid wand is in an upright storage position and a second mounting portion that extends downwardly when the rigid wand is in an upright storage position, the first mounting portion removably receives a first accessory tool and the second mounting portion removably receives a second accessory tool.
However Lee does teach wherein the accessory tool mounting  (400) has a first mounting portion (Annotated Figure B) that extends upwardly when the rigid wand is in an upright storage position (Annotated Figure B) and a second mounting portion (Annotated Figure B) that extends downwardly when the rigid wand is in an upright storage position (Annotated Figure B), the first mounting portion (Annotated Figure B) removably receives a first accessory tool (320) and the second mounting portion (Annotated Figure B) removably receives a second accessory tool (330).
It would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to modify Crouch’s teaching of a rigid wand to incorporate the teachings of Lee’s accessory mounting tool since doing so would provide multiple axillary cleaning tools for different cleaning applications.


    PNG
    media_image2.png
    347
    319
    media_image2.png
    Greyscale

Annotated figure B, zoomed in Figure 3 of Lee.
Regarding claim 11, Crouch as modified teaches all elements of claim 10 and in addition teaches wherein the accessory tool is removably mounted to an accessory tool mount (Conrad, 113) that is provided on the rigid wand (Crouch 112) (Paragraph 0076 of Conrad “includes a bracket 113, as exemplified in FIGS. 1-5, which supports an auxiliary, or accessory or supplemental cleaning tool 112. In the example shown, the bracket 113 is configured to hold a single auxiliary cleaning tool 112, but in other examples the bracket 113 may be configured to hold more than one auxiliary cleaning tool 112”).
Regarding claim 13, Crouch as modified teaches all elements of claim 10 and in addition teaches wherein the hand vacuum cleaner (Crouch10) has an electrical connector (Crouch 45) and the upstream end of the rigid wand (Crouch 112) is concurrently connectable in air flow communication with the hand vacuum cleaner air inlet (via 116 and 46; see connection in Fig. 6 and Paragraph 0032 of Crouch “From there, the air stream, with entrained dirt and debris, is drawn through the suction passageway 116 in the extension wand 112 and then through the suction conduit 46 of the vacuum cleaner 10”)  and electrically connected (to the electrical connector of the hand vacuum cleaner (see Para [0029] and [0030] of Crouch “The male mechanical connector 44 also includes an electric terminal 45 that is aligned and engages the electrical terminal 124 of connector 122”).
Regarding claim 15, Crouch as modified teaches all elements of claim 10 and in addition teaches wherein the surface cleaning head (102) is electrically connected to the hand vacuum cleaner by the rigid wand (122 Crouch). (Paragraph 0029 of crouch "A combined mechanical and electrical connector 118 connects one end of the wand 112 to a cooperating mechanical and electrical connector 120 carried by the nozzle assembly 102. A second mechanical and electrical connector 122 is provided at the end of the wand 112 opposite the nozzle assembly 102.")
Regarding claim 18, Crouch as modified teaches all elements of claim 10 and in addition teaches wherein the handle is provided at a rear end of the hand vacuum cleaner (16 of crouch).
Regarding claim 19, Crouch as modified teaches all elements of claim 10 and in addition teaches wherein, when the hand vacuum cleaner is mounted to the rigid wand (Paragraph 0030 of Crouch “The male mechanical connector 44 also includes an electric terminal 45 that is aligned with and engages the electric terminal 124 of the connector 122”) and the rigid wand is mounted to the surface cleaning head (Paragraph 0029 of Crouch “A combined mechanical and electrical connector 118 connects one end of the wand 112 to a cooperating mechanical and electrical connector 120 carried by the nozzle assembly 102.”), the handle is steeringly connected to the surface cleaning head. (Shown in Fig 6 of Crouch).
Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Crouch et al (US Patent Publication No. US20120030898A1) in view of Conrad (Us Patent Publication No. US20100175217A1), in view of Kisela et al (US Patent Publication No. US20040139572A1) and further in view of Muhlenkamp (US Patent Publication No. US20070180651A1). 
Regarding claim 1, Crouch teaches a surface cleaning apparatus (Figure 6) having an upper end and a lower end (see Ann. Fig. A), the surface cleaning apparatus comprising;
A hand vacuum cleaner (10) having a handle (16) and a hand vacuum cleaner air flow path (air flow path defined by 44) extending from (as shown in Fig. 6) a hand vacuum cleaner air inlet (46) to a hand vacuum cleaner clean air outlet (36), wherein an air treatment member (38) and a suction motor (24) are provided in (as shown in Figure 2) the hand vacuum cleaner air flow path (air flow path defined by 44), the handle (16) having a handgrip portion (portion of 16 configured to be held) extending upwardly when the surface cleaning apparatus is disposed on a horizontal surface with the upper end above a lower end (see Ann. Fig. A);
A surface cleaning head (Nozzle wand assembly 102) having a dirty air inlet (104) and a surface cleaning head air outlet (114);
a rigid wand having an air flow path therethrough (Crouch Para [0029] “The suction inlet 114 is in turn connected in fluid communication with an interior suction passageway 116 that extends through the length of the wand 112.”)  from a downstream end to an upstream end that is removably connectable to the hand vacuum cleaner air inlet whereby, when the hand vacuum cleaner (10) is mounted (see figure 6) to the rigid wand (112) and the rigid wand is mounted to (see figure 6) the surface cleaning head (102) the handle is drivingly connected to the surface cleaning head (shown in Figure 6); 
Crouch teaches the claimed invention, but fails to explicitly teach A rigid wand having an airflow path therethrough from a downstream end that is that is removably mounted to the surface cleaning head air outlet and an accessory tool mount removably mountable on the rigid wand wherein at least one accessory tool is removably mounted to the accessory tool mount. 
Muhlenkamp does teach a rigid wand (38) having an airflow path therethrough (see figure 1, 38 is connected from vacuum to cleaner head) from a downstream end that is removably mounted to the surface cleaning head air outlet (Release handle 36 and Paragraph 0017 of Muhlenkamp: “a release handle 36 allows the operator to disconnect the wand assembly from the nozzle 28 when desired.”).
It would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to further modify Crouch to have a removable cleaning head in order to allow for the use of the rigid wand alone or to use other tools in conjunction with the rigid wand. (Paragraph 0017 of Muhlenkamp “The wand assembly 10 may then be used alone or in conjunction with other, separate cleaning tools to perform various cleaning tasks including but not limited to the vacuuming of baseboards, windowsills, drapes and upholstery.”) 
Crouch as modified teaches the claimed invention, but fails to teach an accessory tool mount removably mountable on the rigid wand wherein at least one accessory tool is removably mounted to the accessory tool mount.
However, Conrad does teach an accessory tool mount (113) on a similar configuration (i.e., the rigid wand) wherein at least one accessory tool (112) is removably mounted to the accessory tool mount (113).
It would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to modify Crouch’s teaching of a rigid wand to incorporate the teachings of Conrad’s rigid wand including an accessory tool mount and accessory tool since doing so would provide an auxiliary tool for different cleaning applications and allow for a convenient way to support and hold the auxiliary tool for a vacuum cleaner (Paragraph 0076 of Conrad “includes a bracket 113, as exemplified in FIGS. 1-5, which supports an auxiliary, or accessory or supplemental cleaning tool 112. In the example shown, the bracket 113 is configured to hold a single auxiliary cleaning tool 112, but in other examples the bracket 113 may be configured to hold more than one auxiliary cleaning tool 112”).
Conrad as modified does not teach an accessory tool mount that is removably mounted on the rigid wand. However, Kisela et al teaches an accessory tool mount (290 of Kisela) that is removably mounted (Paragraph 0088 of Kisela “… tool can be removably mounted to the handle assembly…”) on the rigid wand.
It would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to further modify Crouch’s teaching of the rigid wand and tool mount to incorporate the teaching of Kisela et al’s removable tool mount since doing so is known in the art and would allow for positioning of the mount along different locations of the wand in accordance with individual preferences of a user. 
Regarding claim 2, Crouch as modified teaches all of the elements of claim 1, and additionally teaches wherein the hand vacuum cleaner has an electrical connector (45 of Crouch) and the upstream end of the rigid wand (116 of Crouch) is concurrently connectable in air flow communication (via 116 and 46; see connection in Fig. 6 and Paragraph 0032 of Crouch “From there, the air stream, with entrained dirt and debris, is drawn through the suction passageway 116 in the extension wand 112 and then through the suction conduit 46 of the vacuum cleaner 10”) with the hand vacuum cleaner air inlet (46 of Crouch) and electrically connected to (see Para [0029] and [0030] of Crouch “The male mechanical connector 44 also includes an electric terminal 45 that is aligned and engages the electrical terminal 124 of connector 122”) the electrical connector of the hand vacuum cleaner (122 of crouch)
Regarding Claim 3, Crouch as modified teaches all the limitations of claim 1 and in addition teaches wherein the rigid wand (112) is removably connectable to the surface cleaning head (Release handle 36 and Paragraph 0017 of Muhlenkamp: “a release handle 36 allows the operator to disconnect the wand assembly from the nozzle 28 when desired.”).
Regarding claim 4, Crouch as modified teaches all of the elements of claim 1, and additionally teaches wherein the surface cleaning head (102) is electrically connected to the hand vacuum cleaner by the rigid wand (112). (Paragraph 0029 of crouch "A combined mechanical and electrical connector 118 connects one end of the wand 112 to a cooperating mechanical and electrical connector 120 carried by the nozzle assembly 102. A second mechanical and electrical connector 122 is provided at the end of the wand 112 opposite the nozzle assembly 102.")
Regarding claim 7, Crouch as modified teaches all of the elements of claim 1, and additionally teaches wherein the handle is provided at a rear end of the hand vacuum cleaner (16 of crouch).
Regarding claim 9, Crouch as modified teaches all of the elements of claim 1, and additionally teaches wherein, when the hand vacuum cleaner (10) is mounted to the rigid wand (112) (Paragraph 0030 of Crouch “The male mechanical connector 44 (of the hand vacuum cleaner) also includes an electric terminal 45 that is aligned with and engages the electric terminal 124 of the connector 122 (of the rigid wand)”) and the rigid wand (112) is mounted to the surface cleaning head (Paragraph 0029 of Crouch “A combined mechanical and electrical connector 118 connects one end of the wand 112 to a cooperating mechanical and electrical connector 120 carried by the nozzle assembly 102.”), the handle is steeringly connected to the surface cleaning head. (Shown in Fig 6 of Crouch).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Crouch et al (US Patent Publication No. US20120030898A1) in view of Lee (Us Patent Publication No. US20100325831A1)and as applied to Claim 10 and in further view of Muhlenkamp (US Patent Publication No. US20070180651A1). 
Regarding claim 14, Crouch as modified teaches all of the elements of claim 1, and additionally teaches wherein the rigid wand is connected to the surface cleaning head. ((Paragraph 0030 of Crouch) "A combined mechanical and electrical connector 118 connects one end of the wand 112 to a cooperating mechanical and electrical connector 120 carried by the nozzle assembly 102. A second mechanical and electrical connector 122 is provided at the end of the wand 112 opposite the nozzle assembly 102."). Crouch as modified does not explicitly teach wherein the rigid wand and surface cleaning head are removably connected. 
However, Muhlenkamp does teach wherein the rigid wand is removably connected (Release handle 36 and Paragraph 0017 of Muhlenkamp: “a release handle 36 allows the operator to disconnect the wand assembly from the nozzle 28 when desired.”) to the surface cleaning head. 
It would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to further modify Crouch to have a removable cleaning head in order to allow for the use of the rigid wand alone or to use other tools in conjunction with the rigid wand. (Paragraph 0017 of Muhlenkamp “The wand assembly 10 may then be used alone or in conjunction with other, separate cleaning tools to perform various cleaning tasks including but not limited to the vacuuming of baseboards, windowsills, drapes and upholstery.”) 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crouch et al (US Patent Publication No. US20120030898A1) in view of Conrad (Us Patent Publication No. US20100175217A1), in view of Kisela et al (US Patent Publication No. US20040139572A1), in view of Muhlenkamp (US Patent Publication No. US20070180651A1), as applied to Claim 1 and in further view of Peace et al (US Patent Publication No. US20130160233A1).
Regarding claim 6, Crouch teaches all of the elements of claim 1 and additionally teaches wherein the hand vacuum cleaner air inlet has an inlet passage (Crouch 48), and seems to teach that the air inlet passage has an inlet passage axis (see Ann. Fig. C) that intersects the handle (Crouch 16; it is noted that it is unclear if the axis is definitively intersecting the handle).  

    PNG
    media_image3.png
    413
    475
    media_image3.png
    Greyscale

Annotated Figure C: Crouch Figure 2

However, Peace does explicitly teach wherein the similar configuration (hand vacuum cleaner air inlet has an inlet passage (peace 14), and the air inlet passage has an inlet passage axis (see illustration)) that insects (see Annotated Fig. D) another similar configuration (handle (Peace 6)).  

    PNG
    media_image4.png
    465
    724
    media_image4.png
    Greyscale

Annotated Figure D: Peace et al Figure 1
It would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to modify the position of the handle of Crouch utilizing the teachings of Peace in order to reduce moment applied to the user’s wrist and thus reduce stress on user’s wrists (Paragraph 0028 of Peace).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Crouch et al (US Patent Publication No. US20120030898A1) in view of Lee (Us Patent Publication No. US20100325831A1)as applied to Claim 10, and in further view of Peace et al (US Patent Publication No. US20130160233A1).
Regarding claim 17, Crouch as modified teaches all of the elements of claim 10 and additionally teaches wherein the hand vacuum cleaner air inlet has an inlet passage (Crouch 48), and seems to teach that the air inlet passage has an inlet passage axis (see Ann. Fig. D) that intersects the handle (Crouch 16; it is noted that it is unclear if the axis is definitively intersecting the handle).  
However, Peace does explicitly teach wherein the similar configuration (hand vacuum cleaner air inlet has an inlet passage (peace 14), and the air inlet passage has an inlet passage axis (see illustration)) that insects (see Annotated Fig. D) another similar configuration (handle (Peace 6)).  
It would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to modify the position of the handle of Crouch utilizing the teachings of Peace in order to reduce moment applied to the user’s wrist and thus reduce stress on user’s wrists (Paragraph [0028] of Peace).
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Crouch et al (US Patent Publication No. US20120030898A1) in view of Muhlenkamp (US Patent Publication No. US20070180651A1) and in further view of Lee (US Patent Publication No. US 201000325831 A1). 
Regarding claim 1, Crouch teaches a surface cleaning apparatus (Figure 6) having an upper end and a lower end (see Ann. Fig. A), the surface cleaning apparatus comprising;
A hand vacuum cleaner (10) having a handle (16) and a hand vacuum cleaner air flow path (air flow path defined by 44) extending from (as shown in Fig. 6) a hand vacuum cleaner air inlet (46) to a hand vacuum cleaner clean air outlet (36), wherein an air treatment member (38) and a suction motor (24) are provided in (as shown in Figure 2) the hand vacuum cleaner air flow path (air flow path defined by 44), the handle (16) having a handgrip portion (portion of 16 configured to be held) extending upwardly when the surface cleaning apparatus is disposed on a horizontal surface with the upper end above a lower end (see Ann. Fig. A);
A surface cleaning head (Nozzle wand assembly 102) having a dirty air inlet (104) and a surface cleaning head air outlet (114);
a rigid wand having an air flow path therethrough (Crouch Para [0029] “The suction inlet 114 is in turn connected in fluid communication with an interior suction passageway 116 that extends through the length of the wand 112.”)  from a downstream end to an upstream end that is removably connectable to the hand vacuum cleaner air inlet whereby, when the hand vacuum cleaner (10) is mounted (see figure 6) to the rigid wand (112) and the rigid wand is mounted to (see figure 6) the surface cleaning head (102) the handle is drivingly connected to the surface cleaning head (shown in Figure 6); 
Crouch teaches the claimed invention, but fails to explicitly teach a rigid wand having an airflow path therethrough from a downstream end that is that is removably mounted to the surface cleaning head air outlet and an accessory tool mount removably mountable on the rigid wand wherein at least one accessory tool is removably mounted to the accessory tool mount. 
Muhlenkamp does teach a rigid wand (38) having an airflow path therethrough (see figure 1, 38 is connected from vacuum to cleaner head) from a downstream end that is removably mounted to the surface cleaning head air outlet (Release handle 36 and Paragraph 0017 of Muhlenkamp: “a release handle 36 allows the operator to disconnect the wand assembly from the nozzle 28 when desired.”).
It would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to further modify Crouch to have a removable cleaning head in order to allow for the use of the rigid wand alone or to use other tools in conjunction with the rigid wand. (Paragraph 0017 of Muhlenkamp “The wand assembly 10 may then be used alone or in conjunction with other, separate cleaning tools to perform various cleaning tasks including but not limited to the vacuuming of baseboards, windowsills, drapes and upholstery.”) 
Crouch as modified teaches the claimed invention, but fails to teach an accessory tool mount removably mountable on the rigid wand wherein at least one accessory tool is removably mounted to the accessory tool mount. However, Lee does teach a similar configuration an accessory tool mount (400) removably mountable on the hose (310) wherein at least one accessory tool (330) is removably mounted to the accessory tool mount. (Lee Para [0033] “and the accessory tools 320 and 330, which are not in use, may be inserted into a tool fixing portion 410.”)
It would be obvious to one of ordinary skill the art before the effective filing date to modify the rigid wand of Crouch as modified to attach an accessory tool mount in order to hold an accessory tool in order to increase the versatility of the cleaner and allow for different types of surfaces be cleaned.	
Regarding Claim 8, Crouch as modified teaches a similar configuration wherein the accessory tool mount (400 of Lee) has a first mounting portion (Annotated Figure B) that extends upwardly when the rigid wand is in an upright storage position (Annotated Figure B) and that removably receives a first accessory tool (Annotated Figure B) and a second mounting portion (Annotated Figure B) that extends downwardly when the rigid wand (Annotated Figure B) is in the upright storage position and that removably receives a second accessory tool (Annotated Figure B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guder et al. (US Patent Pub. US20140033468A1) teaches a vacuum cleaner head, a stiff rod, and a hand vacuum cleaner but does not teach a removable tool mount. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.M./
Examiner, Art Unit 3723                                                                                                                                                                                                        

/ANNE M KOZAK/               Supervisory Patent Examiner, Art Unit 3723